DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Lee; Jaehak et al., US 20150177975 A1].

Regarding claim 1:
	Lee discloses:
1. A drawing system [Lee: Fig.9; ¶ 0018: “FIG. 9 is a diagram illustrating an example of transferring a color mixture of a portable terminal to other device, according to an embodiment of the present invention”] comprising: 
a first terminal apparatus (1) [Lee: Fig.9: second device 300; ¶ 0028: “another electronic device (e.g., a portable terminal, a tablet PC, etc.)”] including a first display device (115D) [Lee: Fig.9: second device 300; Examiner: As shown in Fig.9, second device 300 has a display which is in the state of displaying.] and a first position detection sensor corresponding to a display screen [Lee: Fig.9: second device 300; Examiner: As shown in Fig.9, second device 300 has a display screen which is in the state of displaying.] of the first display device (115D) [Lee: Fig.9; Examiner: As shown in Fig.9, an input tool 200 is touching the screen of the second device 300. Accordingly, the second device 300 inherently has a first position detection sensor which detects input provided on the screen of the second device 300 by the input tool 200.];
	and a second terminal apparatus (2) [Lee: Fig.9: portable terminal 100; Fig.1: portable terminal 100] including a second display device (215D) [Lee: Fig.1: touch screen 140] and a second position detection sensor [Lee: Fig.1: touch screen 140] corresponding to a display screen [Lee: Fig.1: touch screen 140] of the second display device (215D) [Lee: Fig.9: portable terminal 100; Fig.1: portable terminal 100; ¶ 0037: “The touch screen 140 can be formed of a Liquid Crystal Display (LCD), an Organic Light Emitting Diode (OLED), or the like. Further, the touch screen 140 can be provided with a touch sensor.”], 
the first terminal apparatus (1) [Lee: Fig.9: second device 300] and the second terminal apparatus (2) [Lee: Fig.9: portable terminal 100] connected to each other and communicating with each other [Lee: Fig.9: “TRANSMIT TO SECOND DEVICE”; Fig.1: wireless communication unit 110; ¶ 0028: “The wireless communication unit 110, according to an embodiment of the present invention, transmits information related to at least one of a drawing tool area 141, a color mixing area 142, and a drawing area 143, to another electronic device (e.g., a portable terminal, a tablet PC, etc.)”], 
	wherein: 
the first terminal apparatus (1) [Lee: Fig.9: second device 300] includes: 
a first processor (120) [Lee: Fig.9: second device 300; ¶ 0028: “another electronic device (e.g., a portable terminal, a tablet PC, etc.)”; Examiner: Second device 300 (e.g., a tablet PC) inherently has a processor such as a CPU.];
	and a first memory storing instructions [Lee: Fig.9: second device 300; ¶ 0028: “another electronic device (e.g., a portable terminal, a tablet PC, etc.)”; Examiner: Second device 300 (e.g., a tablet PC) inherently has memory storing instruction to instruct the processor of the second device to perform the thing it does such as the displaying of the information and the processing of the input provided by the input tool 200 among other things] which, when executed by the first processor (120), cause the first terminal apparatus (1) [Lee: Fig.9: second device 300] to: 
acquire instruction information transmitted from the second terminal apparatus (2) [Lee: Fig.9; ¶ 0073: “Referring to FIG. 9, the portable terminal 100 can transmit information related to at least one of the drawing tool area 141, the color mixing area 142, and the drawing area 143 to a second device 300”; ¶ 0079: “The wireless communication unit 110 transmits information related to the drawing tool area 141 and the color mixing area 142 to another device at step 1009.”; Examiner: The  portable terminal 100 transmits the information and the second device 300 acquires the information. ], and set the display screen of the first display device (115D) as a drawing area (R1) [Lee: Fig.9: drawing area 143] and make a drawing in the drawing area (R1) [Lee: ¶ 0033: “In addition, for example, the drawing area 143, which requires an input area large enough for a user to draw a picture, can be displayed in an electronic device having a large screen”; ¶ 0044: “and the drawing area 143 can serve as a canvas on which a user can draw a picture”] according to the instruction information acquired [Lee: Fig.9; ¶ 0073: “Referring to FIG. 9, the portable terminal 100 can transmit information related to at least one of the drawing tool area 141, the color mixing area 142, and the drawing area 143 to a second device 300”; ¶ 0079: “The wireless communication unit 110 transmits information related to the drawing tool area 141 and the color mixing area 142 to another device at step 1009.”] and according to a drawing operation input received through the first position detection sensor [Lee: ¶ 0033: “In addition, for example, the drawing area 143, which requires an input area large enough for a user to draw a picture, can be displayed in an electronic device having a large screen”; ¶ 0044: “and the drawing area 143 can serve as a canvas on which a user can draw a picture”; ¶ 0045: “For example, the drawing tool area 141 and the color mixing area 142 can be displayed on portable terminal 100, and the drawing area 143 can be displayed on another device. A user can perform a drawing on the device in which the drawing area 143 is displayed, by using the colors item and the drawing tool item displayed in the drawing tool area 141 and the color mixing area 142 of the portable terminal 100”], and 
the second terminal apparatus (2) [Lee: Figs.1 and 9: portable terminal 100] includes: 
a second processor (220) [Lee: Fig.1: controller 160];
	 and a second memory [Lee: Fig.1: storage unit 150]] storing instructions [Lee: ¶ 0048: “The storage unit 150 stores applications, a key map, a menu map, and the like, for the operation of the touch screen 140, as well as applications for a function operation of the portable terminal 100”; ¶ 0049: “The storage unit 150 can include a program area and a data area”] which, when executed by the second processor (220) [Lee: Fig.1: controller 160], cause the second terminal apparatus (2) to [Lee: Figs.1 and 9: portable terminal 100]: 
set the display screen of the second display device (215D) as an instruction input area (R2) [Lee: Fig. 9: drawing tool area 141 and/or a color mixing area 142] and display an instruction input reception screen in the instruction input area (R2) [Lee: Fig. 9: drawing tool area 141 and/or a color mixing area 142; ¶ 0045: “For example, the drawing tool area 141 and the color mixing area 142 can be displayed on portable terminal 100”], and transmit, to the first terminal apparatus (1) [Lee: Fig.9: second device 300], the instruction information received through the instruction input reception screen displayed in the instruction input area (R2) and through the second position detection sensor [Lee: Fig.9; Fig.10: 1009;  ¶ 0073: “Referring to FIG. 9, the portable terminal 100 can transmit information related to at least one of the drawing tool area 141, the color mixing area 142, and the drawing area 143 to a second device 300.”; ¶ 0079: “The wireless communication unit 110 transmits information related to the drawing tool area 141 and the color mixing area 142 to another device at step 1009. Here, the information related to the drawing tool area 141 and the color mixing area 142 includes information related to a color item which is mixed depending on user's mixing command”; ¶ 0045: “The drawing tool area 141, the color mixing area 142, and the drawing area 143 can be displayed in different devices respectively. For example, the drawing tool area 141 and the color mixing area 142 can be displayed on portable terminal 100, and the drawing area 143 can be displayed on another device. A user can perform a drawing on the device in which the drawing area 143 is displayed, by using the colors item and the drawing tool item displayed in the drawing tool area 141 and the color mixing area 142 of the portable terminal 100”].

Regarding claim 5:
	Lee discloses:
5. The drawing system according to claim 1, 
	wherein the first position detection sensor of the first terminal apparatus (1) and the second position detection sensor of the second terminal apparatus (2) are configured to be operated by a same electronic pen [Lee: Fig.9: input tool 200; Examiner: As shown in Fig.9, the same input tool 200 is used on portable terminal 100 and second device 300.].

Regarding claim 7:
	Lee discloses:
7. The drawing system according to claim 1, 
	wherein: the second position detection sensor of the second terminal apparatus (2) enables a touch operation to be performed by a passive position indicator [Lee: ¶ 0035: “According to an embodiment of the present invention, the input unit 120 can receive an input using an input tool 200, as shown in FIG. 5. In addition, the input unit 120 can detect an input and a selection of colors by, for example, a general pen, a pressure of a user touch, a touch using an electromagnetic induction].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Lee; Jaehak et al., US 20150177975 A1] in view of [Miyakoshi, Daisuke  et al., US 20020147819 A1].

Regarding claim 8:
	Lee discloses:
8. The drawing system according to claim 1.
	However, Lee does not expressly disclose: 
	wherein: the first terminal apparatus (1) includes:
 a first communication circuit which, in operation, transmits and receives a signal wirelessly or through a wire, and a connection determination circuit which, in operation, makes a connection determination based on a result of communication through the first communication circuit, and 
the second terminal apparatus (2) includes: a second communication circuit which, in operation, transmits and receives a signal wirelessly or through a wire, and a connection determination circuit which, in operation, makes a connection determination based on a result of communication through the second communication circuit.
Miyakoshi discloses:
wherein: the first terminal apparatus (1) [Miyakoshi: Fig.1: mobile communication terminal A 1] includes:
 a first communication circuit [Miyakoshi: Fig.2: contact-type cable communication unit 14 and/or wireless communication unit 15] which, in operation, transmits and receives a signal wirelessly or through a wire [Miyakoshi: ¶ 0083: “In establishing an electric connection, contact-type cable communication unit 14 is brought into direct contact with a communication unit of the same type, whereby electric signals which contain parameter information and so on are sent and received under control of control unit 19. Communication devices which have the same kind of communication unit as contact-type cable communication unit 14 share a single communication protocol, and mobile communication terminal A 1 sends and receives information through contact-type cable communication unit 14 by way of the communication protocol”; ¶ 0084: “Wireless communication unit 15 has an antenna (not shown), and it demodulates received signals into base band signals, which signals contain text and picture data, and so on, and are sent via the antenna to control unit 19. Wireless communication unit 15 also receives base band signals from control unit 19, and the resulting carrier signals are modulated on the basis of the base band signals, and sent via the antenna to the outside. Wireless communication unit 15 has a nonvolatile memory (not shown) to store communication parameters. When wireless communication unit 15 performs wireless communication explained above, it chooses a channel Identifier (ID), a Personal Identification Number (PIN) code, and so on, on the basis of communication parameters stored in its nonvolatile memory. Wireless communication unit 15 is able to use several kinds of wireless communication protocols; so several Media Access Control (MAC) addresses are allocated to wireless communication unit 15 for each of the wireless communication protocols. Different protocols are used in wireless communication unit 15 under the control of control unit 19”], and a connection determination circuit which [Miyakoshi: Fig.2: control unit 19], in operation, makes a connection determination based on a result of communication through the first communication circuit [Miyakoshi: ¶ 0011: “In accordance with an aspect of the present invention, a method of setting communication parameters may comprise: a connection step in which a first communication device is connected to a second communication device, each of which devices has a first communication unit for wireless communication, and a second, different, communication unit, said devices being connected in said connecting step via respective said second communication units; a guide information communication step in which said first communication device sends, via its second communication unit, guide information which is received by said second communication device via its second communication unit, said guide information concerning communication forms usable by said first communication unit of said first communication device; and a communication parameter determination step in which said second communication device determines on the basis of said guide information, communication parameters for use when said first communication device and said second communication device communicate via their respective first communication units”; ¶ 0083: “ In establishing an electric connection, contact-type cable communication unit 14 is brought into direct contact with a communication unit of the same type, whereby electric signals which contain parameter information and so on are sent and received under control of control unit 19”; ¶ 0084: “Wireless communication unit 15 has an antenna (not shown), and it demodulates received signals into base band signals, which signals contain text and picture data, and so on, and are sent via the antenna to control unit 19”], and 
the second terminal apparatus (2) [Miyakoshi: Fig.1: mobile communication terminal A 1] includes: a second communication circuit [Miyakoshi: Fig.2: contact-type cable communication unit 14 and/or wireless communication unit 15] which, in operation, transmits and receives a signal wirelessly or through a wire [Miyakoshi: ¶ 0083: “In establishing an electric connection, contact-type cable communication unit 14 is brought into direct contact with a communication unit of the same type, whereby electric signals which contain parameter information and so on are sent and received under control of control unit 19. Communication devices which have the same kind of communication unit as contact-type cable communication unit 14 share a single communication protocol, and mobile communication terminal A 1 sends and receives information through contact-type cable communication unit 14 by way of the communication protocol”; ¶ 0084: “Wireless communication unit 15 has an antenna (not shown), and it demodulates received signals into base band signals, which signals contain text and picture data, and so on, and are sent via the antenna to control unit 19. Wireless communication unit 15 also receives base band signals from control unit 19, and the resulting carrier signals are modulated on the basis of the base band signals, and sent via the antenna to the outside. Wireless communication unit 15 has a nonvolatile memory (not shown) to store communication parameters. When wireless communication unit 15 performs wireless communication explained above, it chooses a channel Identifier (ID), a Personal Identification Number (PIN) code, and so on, on the basis of communication parameters stored in its nonvolatile memory. Wireless communication unit 15 is able to use several kinds of wireless communication protocols; so several Media Access Control (MAC) addresses are allocated to wireless communication unit 15 for each of the wireless communication protocols. Different protocols are used in wireless communication unit 15 under the control of control unit 19”], and a connection determination circuit [Miyakoshi: Fig.2: control unit 19] which, in operation, makes a connection determination based on a result of communication through the second communication circuit [Miyakoshi: ¶ 0011: “In accordance with an aspect of the present invention, a method of setting communication parameters may comprise: a connection step in which a first communication device is connected to a second communication device, each of which devices has a first communication unit for wireless communication, and a second, different, communication unit, said devices being connected in said connecting step via respective said second communication units; a guide information communication step in which said first communication device sends, via its second communication unit, guide information which is received by said second communication device via its second communication unit, said guide information concerning communication forms usable by said first communication unit of said first communication device; and a communication parameter determination step in which said second communication device determines on the basis of said guide information, communication parameters for use when said first communication device and said second communication device communicate via their respective first communication units”; ¶ 0083: “ In establishing an electric connection, contact-type cable communication unit 14 is brought into direct contact with a communication unit of the same type, whereby electric signals which contain parameter information and so on are sent and received under control of control unit 19”; ¶ 0084: “Wireless communication unit 15 has an antenna (not shown), and it demodulates received signals into base band signals, which signals contain text and picture data, and so on, and are sent via the antenna to control unit 19”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Miyakoshi in the invention of Lee in order to yield the predictable result of establishing a connection between the first and second terminal apparatus.    

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Lee; Jaehak et al., US 20150177975 A1] in view of [Srey; Tikkun, US 20160045019 A1].

Regarding claim 11:
	Lee discloses:
11. The drawing system according to claim 1.
	However, Lee does not expressly disclose:
wherein the second terminal apparatus (2) includes a fixture configured to attach to a body of a user.
	Srey discloses:
wherein the second terminal apparatus (2) [Srey: Fig.2: apparatus 100] includes a fixture [Srey: Fig.2: coupling base 112, post 102 and ring] configured to attach to a body of a user [Srey: Fig.3: ¶ 0039: “FIG. 3 is a rear view further illustrating the apparatus 100 of FIGS. 1 and 2 in accordance with the present subject matter. In the embodiment illustrated in FIG. 3, the ring 106 has been positioned on a user's finger with the device coupling base 112 coupled to the electronic device 202. The post 102 has been inserted into the post receiving space 104 such that a magnetic attraction between the post 102 and the post receiving space 104 operates to keep the electronic device 202 positioned within the user's hand 304. This allows for single handed support of the electronic device 202”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Srey in the invention of Lee, for example by adding the fixture of Srey to the second terminal apparatus of Lee in order to yield the predictable result of enabling singe handed support of the second terminal apparatus of Lee.    



Allowable Subject Matter
Claims 2-4, 6, 9 and 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein: the instructions stored by the first memory, when executed by the first processor (120), cause the first terminal apparatus (1) to: transmit screen information to the second terminal apparatus (2) when a communication path is connected between the first terminal apparatus (1) and the second terminal apparatus (2), the screen information including information for forming the instruction input reception screen, the screen information necessary for receiving and transmitting the instruction information, and the instructions stored by the second memory, when executed by the second processor (220), cause the second terminal apparatus (2) to: acquire the screen information transmitted from the first terminal apparatus (1), and display the instruction input reception screen in the instruction input area (R2) to enable the instruction information to be received based on the information included in the screen information acquired", in combination with the other recited claim features.

Regarding claim 3:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein: the instructions stored by the first memory, when executed by the first processor (120), cause the first terminal apparatus (1) to: acquire the instruction information and set the display screen of the first display device (115D) as the drawing area (R1) in response to a communication path being connected between the first terminal apparatus (1) and the second terminal apparatus (2), and the instructions stored by the second memory, when executed by the second processor (220), cause the second terminal apparatus (2) to: set the display screen of the second display device (215D) as the instruction input area (R2), and the instruction information in response to a communication path being connected between the second terminal apparatus (2) and the first terminal apparatus (1)", in combination with the other recited claim features.

Regarding claim 4:
	The prior art does not teach or suggest either singularly or in combination the claimed, " wherein: the instructions stored by the first memory, when executed by the first processor (120), cause the first terminal apparatus (1) to: perform a drawing function that provides the drawing area (R1) on the display screen of the first display device (115D) to make the drawing and an instruction input reception function that provides the instruction input area (R2) on the display screen of the first display device (115D) and displays the instruction input reception screen to receive an input of the instruction information, and set the display screen of the first display device (115D) as the drawing area (R1) and using the drawing function to control the acquiring of the instruction information transmitted from the second terminal apparatus (2) and set the display screen of the first display device (115D) as the drawing area (R1) in response to a communication path being connected between the first terminal apparatus (1) and the second terminal apparatus (2), and the instructions stored by the second memory, when executed by the second processor (220), cause the second terminal apparatus (2) to: perform a drawing function that provides the drawing area (R1) on the display screen of the second display device (215D) and an instruction input reception function that provides the instruction input area (R2) on the display screen of the second display device (215D) and displays the instruction input reception screen to receive an input of the instruction information, and use the instruction input reception function to control the setting of the display screen of the second display device (215D) as the instruction input area (R2) and transmit the instruction information in response to a communication path being connected between the second terminal apparatus (2) and the first terminal apparatus (1)", in combination with the other recited claim features.

Regarding claim 6:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein: the instructions stored by the first memory, when executed by the first processor (120), cause the first terminal apparatus (1) to: receive electronic pen identification information transmitted from the electronic pen, transmit the electronic pen identification information received to the second terminal apparatus (2), acquire electronic pen identification information transmitted from the second terminal apparatus (2), and connect a connection path between the first terminal apparatus (1) and the second terminal apparatus (2) in response to determining that the electronic pen identification information transmitted from the electronic pen and the electronic pen identification information acquired from the second terminal apparatus (2) are same, and the instructions stored by the second memory, when executed by the second processor (220), cause the second terminal apparatus (2) to: receive electronic pen identification information transmitted from the electronic pen, transmit the electronic pen identification information received to the first terminal apparatus (1), acquire electronic pen identification information transmitted from the first terminal apparatus (1), and connect a communication path between the second terminal apparatus (2) and the first terminal apparatus (1) in response to determining that the electronic pen identification information transmitted from the electronic pen and the electronic pen identification information acquired from the first terminal apparatus (1) are same", in combination with the other recited claim features.

Regarding claim 9:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein: the first terminal apparatus (1) includes a first operation circuit which, in operation, starts communication through the first communication circuit, and the first communication circuit starts a communication process that connects a communication path between the first communication circuit and the second communication circuit of the second terminal apparatus (2) in response to an operation of the first operation circuit", in combination with the other recited claim features.

Regarding claim 10:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein: the second terminal apparatus (2) includes: a second operation circuit which, in operation, starts communication through the second communication circuit, and the second communication circuit starts a communication process that connects a communication path between the second communication circuit and the first communication circuit of the first terminal apparatus (1) in response to an operation of the second operation circuit", in combination with the other recited claim features.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Miller; Robert F. et al., US 5420607 A] discloses:
	“An electronic paintbrush and electronic palette which allow a user to generate images on a CRT screen in a manner which imitates traditional painting with paints on a canvas. The electronic brush has fiber optic bristles which channel light from a CRT screen to optical detectors. A microprocessor in the brush utilizes pulses generated by the incidence of the raster scan on photodiodes to determine the position of the brush, the pressure of the brush against the CRT screen, and its angular orientation about the longitudinal axis of the brush. The microprocessor utilizes color information generated by a CCD array to determine the area of contact of the brush with color swatches on the palette, and the angle between the longitudinal axis of the brush and the normal vector to the CRT screen. In an alternate embodiment the palette is also displayed on the CRT screen”, as recited in the abstract.

[Forsline; Ladd B. et al., US 6801211 B2] discloses: 
	“A computer painting system is provided for a graphic computer system that has at least one touch screen apparatus and at least one display. A stylus having a tip formed of a solid piece of a resiliently compliant non-conductive material is used to apply variable pressure on the surface of the touch screen apparatus. Software executing on the computer system interprets the variable pressure applied to the surface of the touch screen apparatus and generates corresponding graphic images on the display. Preferably, the tip of the stylus is formed of a silicone material that allows the tip to easily move across the touch screen apparatus in a way that simulates a conventional painting brush stroke but without leaving a buildup of material on the touch screen apparatus. In one embodiment, the touch screen apparatus and the display are incorporated together in the same device. In another embodiment, the touch screen apparatus is a palette physically separate from the display and operably connected to the computer system”, as recited in the abstract. 

[Hisano; Katsumi et al., US 20060034043 A1] discloses:
	“The electronic device 1 shown in FIG. 13 can handle the painting. In the electronic device 1, images of a virtual palette 57 and a virtual paint 60 are displayed on the LCD panel 22 on the first enclosure 20 side, and a drawing area 55 is displayed on the LCD panel 13 on the second enclosure 10 side. When the user chooses the paint by touching the image of the virtual paint 60 with his or her finger, such a situation is displayed that a predetermined amount of virtual paint 60 is put on the location of the virtual palette 57 that the user touches with the finger. Also, the user can mixes the colors by stroking plural virtual paints 58, 59 having different colors with the finger, and also the user can change a degree of color mixture in response to the place and time where and when the virtual paints are mixed on the virtual palette 57. For example, if the user chooses red and blue virtual colors 60 and mixes all the red paint on the virtual palette 57 and a part of blue paint in a short time, such user can produce a purple paint that gets tinged with red as a whole but has still red and blue primary colors like a speckled pattern. When the user chooses this paint and draw a line, such user can draw a reddish purple line in which the red and blue are mixed in places like a stripe along the drawing direction. In drawing the line, the user can choose various types of drawing tools such as brush, compass, spray, etc. A pointer 56 corresponding to the chosen drawing tool is displayed on the LCD panel 13 on the second enclosure 10 side. The pointer 56 give the brush image when the user chooses the brush, and a top end of the brush image is changed to the chosen paint color”, as recited in ¶ 0110.


[Kwak; Ji-yeon et al., US 20140101578 A1] discloses:
	“Referring to view (1) of FIG. 27, the first display 190a displays a drawing image 19a. The second display 190b displays a tool set 27 from which colors are selectable. The first user object 51 may use a spatial gesture, i.e., uses a tap gesture to select a first color 18a and a second color 18b from the tool set 27. The tap gesture refers to a motion of touching in the space with the user object 51, which may be a finger. To un-select the first color 18a, the user may make a tap gesture for the first color 18a once again. Accordingly, when two colors 18a and 18b are selected, the second user object 52 places a pointer on an area 19a that he intends to color. The first user object 51 may then select a gesture to color or color menu, while the second user object 52 faces a hand to the direction of the first display 190a and moves slowly from left to right”, as recited in ¶ 0210.
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623